IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MARYLAND CASUALTY COMPANY                  : No. 230 MAL 2016
                                           :
                                           :
              v.                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
WARREN MCGRATH AND NANCY                   :
ZIHALA-MCGRATH, MARTIN BURRIDGE            :
D/B/A BURRIDGE TENT RENTALS,               :
MARTIN BURRIDGE, INDIVIDUALLY              :
                                           :
                                           :
PETITION OF: WARREN MCGRATH                :
AND NANCY ZIHALA-MCGRATH                   :

MARYLAND CASUALTY COMPANY                  : No. 231 MAL 2016
                                           :
                                           :
              v.                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
WARREN MCGRATH, NANCY ZIHALA-              :
MCGRATH, MARTIN BURRIDGE D/B/A/            :
BURRIDGE TENT RENTALS AND                  :
MARTIN BURRIDGE, INDIVIDUALLY              :
                                           :
                                           :
PETITION OF: MARTIN BURRIDGE               :
D/B/A BURRIDGE TENT RENTALS                :


                                      ORDER


PER CURIAM

       AND NOW, this 26th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Wecht and Justice Mundy did not participate in the consideration or

decision of this matter.